COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                           §              No. 08-16-00053-CR

                      State,                   §                 Appeal from the

 v.                                            §           County Court at Law No. 7

 ROBERT CASTILLO,                              §            of El Paso County, Texas

                      Appellee.                §               (TC# 20110C09001)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until September 17, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 17, 2016.

       IT IS SO ORDERED this 4th day of August, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.